DETAILED ACTION
Status of the Claims
	Claim 22 is cancelled. Claims 26-28 are new. Claims 1, 4-9, 12-13, 15-18, 20-21, and 23-28 are pending in this application. Claims 1, 4-9, 12-13, 15-18, 20-21, and 23-28 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional application #62883619 filed on 08/06/2019.
Objections Withdrawn
The objection over the claim set submitted on 05/10/2022 is withdrawn per Applicant’s correction of removing the Remarks section in the newly submitted claimed set. 
The objection over claim 1 is withdrawn per Applicant’s deletion of the limitation which had raised a minor informality issue.
Rejections Withdrawn
The 35 USC § 103 rejection over claims 1, 4-9, 12-13, 15-18 and 20 over Kleidon evidenced by “Corydalis” is withdrawn per Applicant’s amendment of deleting the “(ii)” component from claim 1. 
The 35 USC § 103 rejection over claims 21-25 over Kleidon, Brucker, Frank and Chao-Wu is withdrawn per Applicant’s amendment of deleting the “(ii)” component from claim 21. 
New Objections – Necessitated by Applicant’s Amendments
Claim 5 is objected to because of the following informalities:  
In claim 5, “in an amount of about 30 mg to about 100 mg about 80 mg” needs to be corrected. Applicant may amend the limitation as “in an amount of about 30 mg to about 100 mg.” to correct the minor informality. 
Claims 4 and 7-9 are objected to for being dependent on a claim that is rejected over the prior art.  These encompass active ingredient options (i) and (iii)-(v) in part b) of claim 1.
Appropriate correction is required.
New Rejections – Necessitated by Applicant’s Amendments
Applicant amended claim 1 such that the “(ii) L tetrahydropalmatine (L THP) in an amount of about 30 mg to about 80 mg” option for the active ingredients is deleted. The prior office action had met the limitations for this option. Applicant also amended claim 21 such that the “(ii) cramp bark/black haw in an amount of about 10 mg to about 25 mg, L tetrahydropalmatine (THP) in an amount of about 70 mg to about 150 mg, Dihydrohonokiol (DHH) magnolia extract in an amount of about 5 mg to about 10 mg, and vitamin B6 in an amount of about 1 mg to about 2 mg” option for the active ingredients is now deleted. The prior office action had met the limitations for this option. Applicant also added new claims 26-28 which comprise limitations that were previously disclosed. However, the latest claim set is now amended in such as way that is narrower (for claims 1 and 21) and introduces different combinations of ingredients (claims 26-28) for compositions which have not been previously considered. This warrants new consideration. Of note, the rejections below do not include new references and are merely modifications of the rejections from the last office action. 

Claims 1, 6, 12-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017; previously cited), DHH-B (Tringali Vibrant Health, downloaded in November 2021, previously cited) (Hereinafter Tringali) and Donald Brucker et al (US20080057161A1, publication date: 03/06/2008, previously cited) (Hereinafter Brucker).
Regarding claims 1 and 6, Kleidon teaches compositions comprising cannabinoids (abstract) wherein the cannabinoids include CBD and THC (para 43). Kleidon also teaches the cannabinoids present can be in a quantity of about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, 50 mg (para 46). The concentrations are applicable to both CBD as well as THC. Kleidon also teaches “the ratio of a non-THC cannabinoid (e.g., cannabidiol) to THC in a composition of the present disclosure is greater than or equal to about 1:1, 2:1, 3:1, 4:1, 5:1, 6:1” (para 53), thus meeting the ratio limitations of claim 1. Regarding the limitation of “dihydrohonokiol in an amount of about 2.5 mg to about 25 mg and L-theanine in an amount of about 50 mg to about 300 mg”, Kleidon teaches “honokiol (Magnolia grandiflora)” (para 11) and “L-theanine” (para 13, claim 11). Kleidon’s teaching of Magnolia grandiflora (para 11) which is a species of Magnolia/Magnolia Bark, comprises not only honokiol but also dihydrohonokiol which is evidenced by Tringali (page 2, description). Kleidon also teaches that this composition is in the form of a tablet (para 98, 107-108). Kleidon also teaches other forms such as beverages (para 111), lozenges (para 108), chewable form (para 107), gum, gummies and mints (para 111).
Regarding claim 12, Kleidon teaches “said composition further comprises at least 100 mg of a cannabinoid compound” (para 22). With this teaching alone, even without disclosing a specific amount for the “one or more active ingredients”, Kleidon teaches overlapping range with the 100-800 mg limitation of the instant claim. 
Regarding claim 13, Kleidon teaches tablets (para 98) that can be in a capsule form or lozenges (swallowable tablets) and chewable form (para 107-108).
Regarding claim 15, Kleidon teaches that the composition can be administered as microcapsules (para 42, para 98) and the composition can comprise additional agents (para 114) such as additional excipients wherein the composition has increased bioavailability (para 118).
Regarding claim 16, Kleidon teaches that the composition can further comprise an oil such as vegetable oil (para 112) which is by its nature, a complexing agent. 
Regarding claim 17, Kleidon teaches specific embodiments such as example 1 (para 128) that comprises microcapsules comprising hemp oil, essential oils, alginate, quillaja tree extract and calcium chloride. This composition is sugar free and thus meets the claim limitation. 
Regarding claim 18, Kleidon teaches flavoring agents, binders, disintegrating agents, colorants (para 108), emulsifier (para 1-2), fruit juices (fruit extract) (para 111), and preservative (para 114). 
Regarding claim 20, Kleidon teaches a method of preparing a cannabinoid-containing composition (claim 18) comprising CBD (claim 22) and THC (claim 22) wherein the ratio of CBD to THC can be equal to about 1:1, 2:1, 3:1, 4:1, 5:1, 6:1” (para 53). Kleidon also teaches that this composition can be a food product (para 17) or a tablet (para 98, 107-108). Kleidon is silent on language such as “mixing” the CBD and THC, as well as “sheering and blending the total ingredients” as recited in the instant claim, however these are obvious steps that would have to be carried out in order to produce such composition described by Kleidon, therefore, it is interpreted such that Kleidon mixes THC and CBD and then blends with them with the other ingredients prior to finalizing the method of preparing the composition.
Regarding claim 1, Kleidon does not teach a concentration for dihydrohonokiol or L-theanine. 
Regarding claim 1, Tringali teaches “7.5 mg” (page 1) concentration for dihydrohonokiol wherein the serving size is 1-2 capsules (page 1) resulting in a concentration range of 7.5 mg to 15 mg for an appropriate supplement dose. This range is within the instantly claimed range of about 2.5 mg to about 25 mg.
Regarding claim 1, Brucker teaches compositions comprising L-theanine at about 0.01% to 20% (claim 1). Instantly claimed concentration for L-theanine is from about 50 mg to about 300 mg. Within option 2, the total mg amount is from about 54.5 mg to about 425 mg (adding the low of the range of all components and the high of the range of all components separately). Thus, the instant claim limitation for L-theanine is from about 12% to about 92%. The range taught by Brucker overlaps with the instantly taught range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I). Brucker also teaches Magnolia bark (para 64) which comprises dihydrohonokiol as discussed above.
It would have been also obvious to one in the art to combine the teachings of Kleidon, Tringali and Brucker to achieve the instant application invention. Kleidon teaches its composition to treat anxiety (para 97). Tringali provides the motivation of “Its bioactive compounds have been shown to address conditions from inflammation to weight management, brain health, better sleep, stress reduction, and … anxiety.” (page 2). Brucker teaches that L-theanine “is a relaxant that increases alpha-waves producing mental and physical relations decreasing stress and anxiety, without inducing drowsiness” (para 64). Therefore, one would be motivated to combine the above teachings with a reasonable expectation of successfully achieving a composition with anti-anxiety effects. 

Claims 5 and 26 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017; previously cited), DHH-B (Tringali Vibrant Health, downloaded in November 2021, previously cited) (Hereinafter Tringali), Donald Brucker et al (US20080057161A1, publication date: 03/06/2008, previously cited) (Hereinafter Brucker), and “Corydalis” (PeaceHealth, last review date 03/24/2015; previously cited) (Hereinafter “Corydalis”).
Regarding claims 1 and 5, Kleidon, Tringali and Brucker teach as discussed above. 
Regarding claims 5 and 26, Kleidon teaches the composition to additionally comprise Corydalis Rhizome (Corydalis vanhusuo). “Corydalis” reference provides the evidence that corydalis extract is THP (page 3 of Corydalis).
	Regarding claim 26, Kleidon doesn’t teach a concentration range for L-tetrahydropalmatine.
	Regarding claim 26, “Corydalis” teaches “75 mg per day of THP (an alkaloid from the plant corydalis) was effective in reducing nerve pain in 78% of those tested.”
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Kleidon, Tringali, Brucker, and “Corydalis” and achieve the instant invention. Kleidon teaches its composition to treat anxiety (para 97). Kleidon also teaches its composition to treat pain (para 97, para 116). Tringali provides the motivation of “Its bioactive compounds have been shown to address conditions from inflammation to weight management, brain health, better sleep, stress reduction, and … anxiety.” (page 2). Brucker teaches that L-theanine “is a relaxant that increases alpha-waves producing mental and physical relations decreasing stress and anxiety, without inducing drowsiness” (para 64). “Corydalis” teaches that THP is effective in reducing nerve pain (page 3). Therefore, one would be motivated to combine the above teachings with a reasonable expectation of successfully achieving a composition with pain reducing and anti-anxiety effects.
Response to Arguments
Applicant’s arguments against rejections that are withdrawn are now moot. 
Allowable Subject Matter
Claims 21, 23, 24-25 and 27-28 are allowable. The claims were found to be free of the prior art after search and consideration by the examiner.  The closest references that provided for “A composition comprising:(a) about 1 mg to about 50 mg tetrahydrocannabinol (THC); (b) about 1 mg to about 50 mg cannabidiol (CBD); (c) cannabigerol (CBG)” did not provide for the active ingredients comprising “chaste berry in an amount of about 10 mg to about 40 mg, cramp bark/black haw in an amount of about 10 mg to about 25 mg, magnesium glycinate in an amount of about 75 mg to about 150 mg, potassium chloride in an amount of about 25 mg to about 75 mg, and vitamin B6 in an amount of about 1 mg to about 2 mg.”
The examiner called applicant’s representative on 10/19/2022 to propose the deletion of item (ii) in the group of active ingredients in claim 1 and cancellation of claim 6 to put the claims in condition for allowance while also noting that claim 21 and its dependent claims were in condition for allowance.  Applicant deferred to take an allowance at that time in a phone message from 10/20/2022. 
Conclusion
Claims 21, 23-25 and 27-28 are allowable. Claims 1, 5-6, 12-13, 15-18, 20, and 26 are not allowed. Claims 4 and 7-9 are objected to for being dependent on a claim that is rejected over the prior art.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613     

/MARK V STEVENS/            Primary Examiner, Art Unit 1613